Citation Nr: 0812811	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  01-04 320A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran had active service from August 1967 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision.  The 
Board denied the appeal of this rating action in October 
2005.  The Board's decision was vacated by the Court of 
Appeals for Veterans Claims in January 2007, and the claim 
was remanded for additional development pursuant to a Joint 
Motion for Remand.  All ordered development having been 
completed; the veteran's claim is once again before the 
Board.


FINDING OF FACT

The veteran currently has a personality disorder, and he does 
not have an acquired psychiatric disorder that is related to 
active service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 4.9, 4.127 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.
   
It is also noted that mental retardation and personality 
disorders are not diseases or injuries for compensation 
purposes, and, except as provided in 38 C.F.R. § 3.310(a) of 
this chapter, a disability resulting from them may not be 
service-connected. However, disability resulting from a 
mental disorder that is superimposed upon mental retardation 
or a personality disorder may be service-connected.  
38 C.F.R. § 4.127

The veteran contends that he has paranoid schizophrenia which 
he blames for panic attacks and for anxiety.  The veteran 
testified before the RO in 2001 that he was admitted to a 
private hospital prior to his entry into active military 
service for a period of observation after he "destroyed his 
house" when he was 14 years old.  The veteran indicated that 
he was observed for a period of 30 days but was then released 
without any diagnoses being made or medication prescribed.  
The veteran reported that he was hospitalized again before 
enlisting in the service for hitting his father, and he 
stated that he tried to enlist in several branches of the 
military other than the Army but was turned down from them.  
The veteran also testified that he was diagnosed with a 
schizophrenic personality while in the military.  The veteran 
indicated that he was discharged from service in 1970 and 
immediately sought treatment in Brooklyn, New York.  The 
veteran could not remember what the hospital was or how long 
he was hospitalized.  The veteran indicated that from roughly 
1970 to 1997 he did not receive any treatment, and he noted 
that his VA doctor told him that it was not uncommon for a 
mental illness to go into remission for a number of years.   

The veteran's mother wrote a letter confirming that the 
veteran was in Bellevue twice for problems with his temper 
prior to enlisting in the service, but she recalled that each 
time the staff at Bellevue told her that they did not find 
any problems with the veteran.  Unfortunately, Bellevue was 
not able to find any records, which presumably have been 
destroyed.

A review of the veteran's service medical records reflects 
that no relevant abnormality was noted when the veteran was 
examined in connection with his entrance into service.  In 
connection with what may be described as disciplinary 
problems during service, the veteran under went a psychiatric 
evaluation, where he was noted to have a history of 
psychiatric treatment at 15 and 16, and that he was gradually 
developing the desire to kill his sergeant.  He was diagnosed 
with a personality disorder, characterized as schizoid 
personality disorder with paranoid features and impulsive 
violent behavior.

Following service, the veteran's claims file is void of any 
treatment records for many years; until the late 1990s when 
the veteran began receiving psychiatric treatment.  These 
post service psychiatric treatment records are dated many 
years after service, and reflect varied diagnoses, including 
major depressive disorder, panic disorder, bipolar disorder, 
Dysthymia, post-traumatic stress disorder, psychotic 
disorder, not otherwise specified, and severe personality 
disorder, with Cluster C and Cluster B traits.  The records 
also demonstrate that the veteran has been hospitalized on a 
number of occasions, often with suicidal ideations.  In 
November 1998 the veteran was noted to have Cluster B traits 
such as narcissistic and antisocial personality disorder.

In February 2000, the veteran was diagnosed with major 
depression, dysthymic disorder and a cluster B personality 
disorder.

Significantly, none of these records establish an etiologic 
link between a current psychiatric disability, however 
diagnosed, and the veteran's time in service.  

In February 1999 the veteran was noted to have a history of 
major depressive disorder and anxiety and was admitted to the 
hospital with a depressed mood and suicidal ideation.  The 
doctor indicated that the veteran's symptoms were more of an 
axis II exacerbation that would not respond as well to 
medication.  After being hospitalized in May and June 1999, 
the veteran was diagnosed with Dysthymia and with severe 
personality disorder.  In March 2000, the veteran was noted 
to have a strong history of cluster B traits.  

In October 2000, a VA doctor indicated that the diagnoses 
that were most similar to what the veteran was being treated 
with were chronic depression, cluster B personality disorder, 
and a psychotic disorder NOS.  The doctor indicated that 
these diagnoses most likely explain how the veteran's 
inability to adapt and cope with service has essentially not 
changed to his current way of dealing with daily issues.

In March 2001, the veteran was evaluated by two psychiatrists 
at the University of Florida.  They noted the veteran's 
history of multiple prior psychiatric diagnoses, and the 
doctors indicated that the veteran's threats of violence, 
homicide, and suicide are an over reporting or exaggeration 
of symptoms intended to elicit attention and to manipulate 
and are the product of a personality disorder.  They added 
that the veteran's history did suggest a decline in 
functioning over the past 3-5 years that might be the result 
of Dysthymia; although an alternative explanation was the 
veteran's personality disorder.  They explained that this 
second theory was supported by the marked discrepancy between 
the veteran's reported stress and symptoms and the relative 
lack of objective findings.  Also supporting this theory were 
the several inconsistencies in the veteran's reported 
symptoms, the atypical nature of his reported psychotic 
symptoms, the manner in which he readily volunteered his 
symptoms with a relative lack of distress, and the 
concomitant report of symptoms which were associated with 
several different psychiatric illnesses including depression, 
psychosis, PTSD, and panic. 

In February 2005, the veteran described hearing voices and 
his theory of aliens was consistent with psychosis, but the 
VA doctor noted that the veteran's ability to  "hide" his 
psychosis from his wife for more than a year was suggestive 
of a maladaptive personality trait.

In an effort to assist the veteran, he was provided with a VA 
examination in April 2005.  After examining the veteran, the 
examiner indicated that after reviewing the veteran's claims 
file, including service medical records, he was of the 
opinion that the veteran's current psychotic disorder was 
related more to personality factors.  The examiner explained 
that personality disorders are set early in life and are not 
caused by external factors; and it was known that before the 
age of 15, the veteran repeatedly violated rules, age 
appropriate social norms or the rights of others.  The 
examiner further explained that it is common for individuals 
who display this type of behavior to advance into antisocial 
personality disorders.  The veteran evidenced signs of 
schizoid or schizophrenic type behavior early on and he 
currently has signs of schizotypal personality which explains 
his distorted perception and odd behavior.  The examiner 
indicated that such individuals have peculiarities of thought 
including magical thinking and beliefs.  The veteran also 
evidenced some briefly psychotic behavior when he was under 
stress which was common with personality disorders.  The 
examiner indicated that because of the veteran's instability, 
multiple diagnoses had been given to him over the years.  The 
examiner indicated that while the veteran complained of 
memory dysfunction at the examination, this was not validated 
by the neuropsychological assessment that had been done, or 
by the examination itself.  Also, while the veteran 
complained of social anxiety, an Axis I diagnosis was not 
warranted as the veteran's long history of unstable emotional 
functioning can be attributed to a mixed personality 
disorder. 

In October 2005, the Board denied the veteran's claim finding 
that a personality disorder is not a disability for purposes 
of awarding VA benefits, and finding that no competent 
evidence had been presented linking a psychiatric disability 
first shown many years after service, to service.

Nevertheless, the veteran appealed the claim, and it was 
determined that the veteran had not been provided with an 
adequate medical examination to assess what his current 
diagnosis is and to determine whether the veteran has a 
current psychiatric disability that was caused by service.  

More treatment records were obtained and associated with the 
veteran's claims file; and the veteran's wife and daughter 
wrote letters in support of the veteran's claim.  However, 
neither the wife nor the daughter is medically qualified to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As such, 
their opinions are not probative with regard to either 
establishing the veteran's current psychiatric diagnosis, or 
with determining whether a psychiatric disability was caused 
by, or began during, the veteran's time in service.  

The treatment records continue to show psychiatric diagnoses 
on both Axis I and Axis II.  

As such, the veteran was scheduled for a second VA 
examination, which he underwent in August 2007.  The examiner 
after reviewing the veteran's claims file and examining the 
veteran found that no Axis I diagnosis was warranted; and 
that the appropriate diagnosis was an Axis II personality 
disorder.  The examiner was uncertain why other doctors had 
listed Axis I diagnoses, but offered that they may have been 
addressing presenting complaints such as anxiety or 
depression without a larger knowledge of the veteran's 
intensive past history from childhood of personality 
disorder.
 
While the veteran has been assigned a number of psychiatric 
diagnoses over the years, the two examinations conducted 
specifically to determine the appropriate diagnosis, and 
which were provided with the benefit of the veteran's claims 
file both concluded that the veteran did not have an Axis I 
psychiatric disability, but rather the veteran had an Axis II 
personality disorder.  Additionally, the psychiatrists at the 
University of Florida indicated in 2001 that Dysthymia might 
have explained the veteran's symptoms for the last 5 years, 
but they found that a personality disorder was more likely.  
As noted above, service connection may not be granted for a 
personality disorder; and therefore service connection is not 
warranted for the veteran's personality disorder.  

Furthermore, even if a Axis I diagnosis were to be 
established, the veteran's claims file is void of a medical 
opinion of record suggesting that it was either caused by or 
began during the veteran's military service; and veteran's 
treatment records show nearly a 30 year passage of time 
between the veteran's time in service and his treatment for 
psychiatric illness.  

Therefore, the criteria for service connection have not been 
met and the veteran's claim is denied.





II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was completed by a 
letter dated in July 2007, which informed the veteran of all 
four elements required by the Pelegrini II Court as stated 
above.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the veteran's claim was readjudicated following completion of 
the notice requirements.  See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006).

VA and private treatment records have been obtained.  The 
veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  
Additionally, the veteran testified at a hearing before the 
RO and was offered the opportunity to testify at a hearing 
before the Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

Service connection for an acquired psychiatric disorder is 
denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


